DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed December 24, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 2, 4-6, and 9-23 are pending.
4.	In the reply filed on August 19, 2016, applicant elected Group VII, claims 11 and 17, with claims 1-3, 7, 8, and 22 as linking claims with traverse.  In the amendment filed June 21, 2017, claims 1 and 22 were amended to read on Group IIX, treatment of cognitive disorders or deficits associated with the normal aging process.  Due to this amendment, the claims of Group VII are rejoined with the claims of Group IIX.  In addition, due to the amendment, there are no longer linking claims present in the claim set.  The rejoined, elected claims are 1, 2, 11, 17, 19, 22 and 23.
5.	Claims 4-6, 9, 10, 12-16, 18, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 2, 11, 17, 19, 22 and 23 are examined on the merits.

Claim Rejections - 35 USC § 103
7.	Claims 1, 2, 11, 17, 19, 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kott (US 2010/0137433) in view of Park (Fitoterapia (2010), vol. 81, pp. 644-648) with Miyake (J. of Experimental Psychology: General (2001), vol. 130, no. 4, pp.

All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Park does state that RA "appears to have weak cognitive-enhancing effects during the initial phases of treatment, but these effects are enhanced by prolonged administration."

Park's "prolonged administration", however, is relative to is "short period" of administration of RA of only 4 days which Park determined "did not alter any parameters including the number of crossings, escape latency, and swimming speed." (Page 646, column 1, first paragraph).

More specifically. Park specifically defines its "prolonged administration" as "subchronic treatments of RA" for 2 or 3 weeks. (Page 646, column 2). Park does not teach or suggest that a longer period of time than its subchronic time period of administration of 2-3 weeks is effective or will further enhance spatial memory in mice. In fact, Park insinuates that additional administration of RA is detrimental to the cognitive benefits as its study demonstrated a "paradoxical decline of cognitive-enhancing effects" with higher amounts of RA, likely due to elevation of neuropeptides including AVP, SP and angiotensin IV by its inhibitory activity on POP. Id.

Thus, even Park's "prolonged administration" is still a substantially shorter length of time of treatment, i.e. 14-21 days, in comparison to Applicant's claimed time period of administration of at least 90 days. Hence, contrary to the Examiner's assertions, the cited prior art of Kott in view of Park with Miyake (the latter of which cited to provide a definition of "executive function") does not teach or suggest Applicant's claimed time period of treatment of at least 90 days as set forth in MPEP Section 2144.05. In fact, the cited references actually teach away from Applicant's claimed time period of treatment with their combined teachings of short term treatment of an acute allergic or sinus condition (Kott) or subacute administration of RA for 2-3 weeks (Park).

However, applicant’s arguments are not persuasive.  Park specifically teaches that subchronic administration works successfully to enhance cognition while acute administration does not work successfully to enhance cognition.  The fact that Park does not teach 90 days or more for the administration is not considered to teach away from extending the period of time that the composition is administered.  As discussed in MPEP section 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. 
In addition, applicant argues:
Further, Example 1 demonstrates the unexpectedly good results achieved after 90 days of treatment in accordance with the claimed invention. Specifically, after 90 days of treatment.

Applicant's claimed spearmint extract with RA improved all declarative memory tasks tested, including T-maze acquisition, and learning and object recognition.

However, as discussed in MPEP section, 716.02(b), the “Burden is on applicant to establish results are unexpected and significant…”.  Applicant has not explained why the results shown in the Example 1 are believed to support a claim of unexpected results.  Example 1 shows that the claimed composition is effective and that the effect increases with chronic administration.  However, Figures 1, 5, and 9 as referenced in Example 1 only show data to day 6 of administration.  90 day administration figures are not shown.  In addition, based on the teaching by Park that subacute administration is more successful than acute, it does not appear .

Double Patenting
8.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 11-15 of copending Application No. 14/609,907 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
9.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18-24, 51 of copending Application No. 14/962,537 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

10.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655